                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
JACK DOE,                            )
                                     )
      Plaintiff,                     )
                                     )               Case No. 18-CV-12462-IT
v.                                   )
                                     )
PRESIDENT AND FELLOWS OF             )
HARVARD COLLEGE,                     )
                                     )
      Defendant.                     )
____________________________________)

                 MEMORANDUM OF LAW IN SUPPORT OF
            DEFENDANT'S MOTION TO DISMISS THE COMPLAINT

       Defendant President and Fellows of Harvard College ("Harvard"), by and through

its undersigned counsel, hereby submits this Memorandum of Law in Support of its

Motion to Dismiss. As explained below, Plaintiff's Complaint fails to state a claim on

which relief can be granted and must be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(6).

                                      Introduction

       Plaintiff Jack Doe, a current Harvard student, brought this breach of contract case

in an effort to prevent Harvard from investigating a serious allegation of off-campus

sexual misconduct by Mr. Doe. Plaintiff’s allegations, however, fall far short of what is

required to survive a motion to dismiss. Indeed, the relevant Harvard policies, attached

to the Complaint, make clear that Harvard is expressly authorized to conduct that very

investigation. For that reason, Plaintiff's Complaint must be dismissed.




                                            1
       Specifically, Plaintiff Jack Doe, a student currently enrolled in an undergraduate

program overseen by Harvard's Faculty of Arts and Sciences ("FAS") (see Complaint ¶¶

7, 14), alleges that Harvard has breached its contractual obligations to him and has

violated the covenant of good faith and fair dealing by "subjecting [him]" to a

disciplinary process with respect to sexual misconduct that he allegedly engaged in off-

campus during the Summer of 2017. Complaint ¶¶ 39, 48. Plaintiff argues that Harvard's

Sexual and Gender-Based Harassment Policy (the "University Policy"), a copy of which

is attached as Exhibit 1 to the Complaint, prohibits FAS from investigating the alleged

sexual misconduct because it occurred off-campus, was not committed in connection with

a Harvard-recognized program or activity, and did not create a hostile environment for

any member of the Harvard community. Complaint ¶¶ 2, 27.

       Notably, Plaintiff's Complaint admits that FAS has enacted its own policy, the

Sexual and Gender-Based Harassment Policy and Procedures for the Faculty of Arts and

Sciences (the "FAS Policy"), and attaches a copy of that FAS Policy. See Complaint at

Ex. 2. The Complaint explains that the FAS Policy specifically authorizes investigations

and discipline of FAS students who allegedly commit sexual misconduct that falls outside

the jurisdictional scope of the University Policy. See Complaint ¶ 30 (stating that "sexual

and gender-based misconduct are not tolerated by the FAS even when . . . they fall

outside the jurisdiction of the University Policy"). Plaintiff contends, however, that the

University Policy somehow bars the FAS from enacting and enforcing this provision, see

Complaint ¶ 3, that the FAS "has no jurisdiction" to conduct its proposed investigation,

id. ¶ 7, and that the FAS has improperly "ignore[d] the jurisdictional limitations imposed

by [the University Policy]." Id. ¶ 30.




                                             2
       As explained below, Plaintiff's tortured reading of the University Policy and the

FAS Policy is inconsistent with the plain language of the two policies, and Plaintiff's

claims for relief must accordingly be dismissed. Nothing in the University Policy

prohibits FAS from enacting its own rules and regulations relating to off-campus sexual

misconduct committed by its students. To the contrary, the University Policy expressly

contemplates that each of Harvard's various schools—including FAS—may enact and

enforce their own policies in addition to the policies announced by the University Policy.

See Complaint at Exhibit 1, p. 1 ("[i]t does not preclude application or enforcement of

other University or School policies”). Indeed, the FAS Policy—in a separate section

addressing "Other Sexual Misconduct" not governed by the University Policy –does

precisely that. See Complaint at Exhibit 2, p. 7-8.

                                       I
                              FACTUAL ALLEGATIONS

A.     The July 22-23, 2017 Alleged Sexual Assault

       On or about July 22, 2017, Plaintiff Jack Doe, a student enrolled Harvard

University's FAS, allegedly met Jane Roe, a student from another university. Complaint

¶¶ 14-18. At the time, the two were not attending or participating in any Harvard-related

program or activity and were located in a city some distance from Cambridge,

Massachusetts. Id. Ms. Roe contends that, during the late evening or morning hours of

July 22-23, 2017, Mr. Doe sexually assaulted her. Id. ¶ 19. Ms. Roe subsequently filed a

civil lawsuit against Mr. Doe. Id. ¶ 21.




                                             3
B.     Harvard's Sexual and Gender-Based Harassment Policy (the "University
       Policy") and the FAS Policy on Other Sexual and Gender Based Misconduct
       (the "FAS Policy").

       1. The University Policy

       As the Complaint alleges, Harvard University has adopted the University Policy

which applies to all members of the University community. Complaint ¶ 25.

       In a provision labelled "Jurisdiction," the University Policy explains that it applies

to "sexual or gender-based harassment that is committed by students, faculty, staff,

Harvard appointees, or third parties, whenever the misconduct occurs: (1) on Harvard

property; or (2) off Harvard property, if (a) the conduct was in connection with a

University or University-recognized program or activity; or (b) the conduct may have the

effect of creating a hostile environment for a member of the University community." See

Complaint ¶ 27; see also id., Ex. 1, p. 3.

       Notably, the University Policy also states that "[i]t does not preclude application

or enforcement of other University or School policies." See Complaint, Ex. 1 at 1

(emphasis added). Indeed, there is no provision in the University Policy that prohibits

any of Harvard's various schools from imposing and enforcing their own independent

rules regarding appropriate standards of conduct. Id., Ex. 1 passim.

       2. The FAS Policy

       Harvard's FAS operates the academic program in which Plaintiff is currently

enrolled a student. Complaint ¶¶ 7, 14. The FAS has enacted the FAS Policy, which is

applicable to all students within the FAS and which is available to all students and the

general public online. Id. ¶ 28 & n. 5; see also id. at Ex. 2.




                                              4
        The FAS Policy explains that Harvard has adopted the University Policy and that

the University Policy "applies to all Harvard Schools and units, including the FAS." See

Complaint, Ex. 2, p. 2. The FAS Policy further explains that "[w]hile the FAS adheres to

the University Policy and Procedures, it is responsible for elaborating and supplementing

them to suit our own needs and goals." Id., p. 3. By way of example, unlike the

University Policy, the FAS Policy includes a collection of provisions addressing

prohibited relationships between FAS Faculty members and students, as well as other

provisions addressing relationships between individuals of different University status.

Id., p. 8-9.

        Section II of the FAS Policy adopts the University Policy and reproduces that

University Policy in its entirety. Id., p. 4-7. Section III of the FAS Policy then expands

upon the University Policy with provisions addressing "Other Sexual and Gender-Based

Misconduct" that fall "outside the jurisdiction of the University Policy." Id., p. 8-9. That

Section of the FAS Policy reads, in relevant part, as follows:

        III. OTHER SEXUAL AND GENDER-BASED MISCONDUCT

        The University Policy defines sexual and gender-based harassment within the
        context of preventing discrimination within our community. The Faculty of Arts
        and Sciences, including the College and the Graduate School of Arts and
        Sciences, shares an additional commitment to training our students to be citizens
        and citizen leaders within a larger community beyond the borders of our campus.
        For this reason, it is the expectation of the Faculty of Arts and Sciences that all
        students, whether or not they are on campus or are currently enrolled in a degree
        program, will behave in a mature and responsible manner. Consistent with this
        principle, sexual and gender-based misconduct are not tolerated by the FAS even
        when, because they do not have the effect of creating a hostile environment for a
        member of the University community, they fall outside the jurisdiction of the
        University Policy. Because sexual and gender-based misconduct are in direct
        opposition to our community values, cases involving such conduct may be
        referred by the relevant Administrative Board ("Ad Board") to the Harvard
        University Office for Sexual and Gender-Based Dispute Resolution ("ODR") for




                                             5
       investigation in accordance with the University Procedures and the jurisdictional
       guidelines described in this Policy.

       ...

       Sexual and gender-based misconduct, as defined by this FAS Policy, go beyond
       the University Policy to encompass behaviors that are in direct opposition to our
       educational and community values. That is, these behaviors constitute a failure to
       meet FAS's expectations of its students as citizens and citizen leaders within a
       larger community beyond the borders of our campus and therefore may be subject
       to discipline. These provisions indicate our commitment to expecting behavior
       consistent with our values in our interactions with members of our broader
       community, as well as in our nonacademic activities on campus.

       The above provisions are necessary because there are instances when we must
       demonstrate – to the broader world as well as to our own community – that sexual
       and gender-based misconduct are not consistent with the values we expect all
       members of FAS to uphold. ODR will evaluate such allegations upon referral
       consistent with the guidelines provided by the FAS, and may consult with an Ad
       Board Liaison in the process. ODR retains the right to close a case if, among other
       reasons, it determines in its discretion that it cannot conduct a prompt, fair, and
       thorough investigation. FAS retains responsibility for investigating violations of
       other policies that may come to light during an ODR investigation.

Id.

C.     The Investigation Into Plaintiff's Alleged Sexual Misconduct Proceeds Under
       the FAS Policy.

       On or about October 17, 2018, Plaintiff learned that Harvard's Office of Dispute

Resolution ("ODR") planned to investigate the alleged incident between Plaintiff and Ms.

Roe. Complaint ¶ 22. Plaintiff alleges that when his counsel asked Harvard why

Harvard's FAS believed it had jurisdiction to investigate Ms. Roe's allegations, the

investigator referred counsel "to Section III" of the FAS Policy. Id. ¶ 24.

       On November 7, 2018, Mr. Doe submitted a detailed statement to Harvard. Id.

¶ 31. In that statement, Mr. Doe reasserted his argument that FAS did not have

jurisdiction to investigate the alleged assault. Id. In a response on November 8, 2018,

Harvard's Title IX investigator once again clarified that "FAS 'ha[s] the authority to adopt



                                             6
[its] own policies regarding student conduct'" and informed him that the investigation

would proceed. Id. ¶ 32.

D.     Plaintiff Files This Lawsuit Against Harvard.

       Thereafter, on November 28, 2018, Plaintiff filed the instant lawsuit against

Harvard. In his Complaint, Plaintiff asserts two separate causes of action against

Harvard: a claim for breach of contract (Count I) and a claim for breach of the covenant

of good faith and fair dealing (Count II). See Complaint ¶¶ 34-52.

       Plaintiff alleges that Harvard has breached its contract with him "by subjecting

[him] to a campus disciplinary process with respect to allegations as to which the

university has no jurisdiction." Id. ¶ 39. Plaintiff further alleges that Harvard’s

jurisdictional overreach amounts to engaging in a "disciplinary process" that is "arbitrary,

capricious, malicious and being conducted in bad faith," which he contends is both a

breach of contract (Count I) and a breach of the covenant of good faith and fair dealing

that is implied in every contract (Count II). Id. ¶¶ 40, 48.

                                        II
                                STANDARD OF REVIEW

       In order to survive a motion to dismiss under Rule 12(b)(6), a complaint "must

state a plausible, not a merely conceivable, case for relief." Sepúlveda–Villarini v. Dep't

of Educ. of P.R., 628 F.3d 25, 29 (1st Cir.2010). This standard requires that the factual

allegations support the "reasonable inference that the defendant is liable for the

misconduct alleged." Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir.2011) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) (internal quotation mark omitted).

       Although all reasonable inferences are typically to be made in favor of the

plaintiff on a motion to dismiss, to the extent there is a conflict between Plaintiff's



                                               7
allegations and documents attached to a Complaint, "[i]t is a well-settled rule that when a

written instrument contradicts allegations in the complaint to which it is attached, the

exhibit trumps the allegations." Young v. Wells Fargo Bank, N.A., 717 F.3d 224, 229 n. 1

(1st Cir.2013) (quoting Clorox Co. P.R. v. Proctor & Gamble Commercial Co., 228 F.3d

24, 32 (1st Cir.2000)) (internal quotation marks omitted); see also Yacubian v. United

States, 750 F.3d 100, 108 (1st Cir. 2014) (same).

                                           III
                                        ARGUMENT

A.      The University Policy Expressly Permits the FAS to Investigate and
        Discipline Students for "Other Sexual Misconduct" Not Covered by the
        University Policy.

        The two legal claims asserted by Plaintiff in this case rest upon a single faulty

premise: Plaintiff's argument that the "jurisdiction" provision in the University Policy

somehow prevents the various Harvard schools, including FAS, from investigating and, if

appropriate, disciplining students for sexual misconduct that does not fall within the

jurisdictional scope of the University Policy. Indeed, scattered throughout the Complaint

are allegations contending that the University Policy prohibits Harvard's various schools

from investigating any sexual misconduct that is not covered by the University Policy.

See, e.g., Complaint ¶ 3 ("And, most strikingly, Harvard proposes to subject Mr. Doe to its

campus disciplinary process here in direct defiance of the university’s crystal-clear

policy…barring it from exercising jurisdiction in circumstances like these.") (emphasis

added); id. ¶ 7 ("If the Harvard Faculty of Arts and Sciences…were following the

University’s own policy, it would not pursue this case, because it has no jurisdiction to do so.

Instead, FAS’s decision to investigate Mr. Doe is causing, and will continue to cause,

Harvard to be in violation of its own policy.") (emphasis added); see also id. at ¶¶ 26, 30.



                                               8
       These allegations should not be credited by this Court, because the plain language

of the University Policy states the opposite – i.e., that "[i]t does not preclude application

or enforcement of other University or School policies." See Complaint, Exhibit 1 at 1

(emphasis added).1 In light of that unambiguous provision that the University Policy

does not preclude application of the FAS Policy, Plaintiff's allegations to the contrary

must be disregarded. Young, 717 F.3d at 229, n.1.2

B.     The FAS Policy Unambiguously Applies to "Other Sexual Misconduct"
       Committed by FAS Students Beyond the Harvard Campus

       Nor is there any doubt that the FAS Policy—which is also attached to the --

Complaint—applies directly to the Plaintiff's alleged misconduct here. As the Complaint

alleges, Harvard has consistently informed Plaintiff that its investigation has not arisen

under the University Policy, but instead has arisen under Section III of the FAS Policy

governing "Other Sexual and Gender-Based Misconduct." See Complaint ¶¶ 24, 32.

That FAS Policy explains that Harvard's FAS expects "that all students, whether or not

they are on campus or are currently enrolled in a degree program, will behave in a

mature and responsible manner." See Complaint, Ex. 2, p. 7 (emphasis added). Thus, the

FAS Policy also provides that sexual and gender based misconduct will not be tolerated

by the FAS "even when . . . they fall outside the jurisdiction of the University Policy." Id.

1
  The FAS Policy echoes this very same point when it explains that the FAS "is
responsible for elaborating on [the University Policy and Procedures] and supplementing
them to suit [FAS's] own needs and goals." See Complaint Ex. 2, p. 3 (emphasis added).
2
  If that were not enough, the jurisdictional provision in the University Policy, by its
express terms, applies only to that very same University Policy. See Complaint, Ex. 1, p.
3 (explaining that the University Policy's jurisdictional provision applies to "This Policy")
(emphasis added). Indeed, nothing in the University Policy prohibits any of Harvard's
various schools from establishing and enforcing additional standards regarding the
conduct of their students in the broader community.2 See generally Complaint, Ex. 1,
passim.

                                              9
(emphasis added). The FAS Policy further explains that it is designed to address sexual

and gender-based misconduct that:

       "go[es] beyond the University Policy to encompass behaviors that are in direct
       opposition to our educational and community values. That is, these behaviors
       constitute a failure to meet FAS's expectations of its students as citizens and
       citizen leaders within a larger community beyond the borders of our campus and
       therefore may be subject to discipline. These provisions indicate our commitment
       to expecting behavior consistent with our values in our interactions with members
       of our broader community . . ."

Id. (emphasis added).

       In light of this language, Plaintiff's assertion that Harvard is somehow breaching

its own policies by investigating his alleged off-campus sexual misconduct is specious.

By enacting and publishing the FAS Policy, FAS informed its students that sexual and

gender-based misconduct that was beyond the scope of the University Policy could still

be subject to discipline. Cloud v. Trustees of Boston University, 720 F.2d 721, 724 (1st

Cir. 1983) (holding that student may properly be subjected to both University-wide rules

and school specific rules relating to student conduct and discipline).

       Nor is there anything remotely unusual about FAS's effort to hold its students to

appropriate standards of conduct in arenas beyond those governed by the separate, and

narrower, University Policy. Courts have routinely upheld universities' efforts to impose

standards of conduct on their students in connection with their interactions with the wider

community. See e.g., Doe v. The Ohio State University, 136 F. Supp. 3d 854, 867 (S.D.

Ohio 2016) (noting that "Courts that do analyze the issue usually find that universities

may regulate the wholly off-campus activities of their students to the extent that

regulation contributes to the universities' (usually broadly defined) mission."); Hill v. Bd.

of Trustees of Michigan State Univ., 182 F.Supp. 2d 621, 627 n. 2 (W. D. Mich.




                                             10
2001) ("Hill fails to cite any case holding that a university violates the Constitution by

suspending a student for off-campus acts. This Court doubts such a case exists because

universities typically take into consideration many off-campus acts in deciding whether

to admit or retain a student."); Gomes v. Univ. of Maine Sys., 304 F.Supp. 2d 117, 126

(D. Me. 2004) ("The University's legitimate interest in punishing the student perpetrator

of a sexual assault or protecting the student victim does not end at the territorial limits of

its campus."); accord Rosenthal v. New York University, 482 Fed. Appx. 609, 2012 WL

1700843 (2d. Cir. May 16, 2012) at *4 (affirming district court's judgment that the Stern

School of Business at NYU could properly apply its Code of Conduct to student who had

committed insider trading off-campus during period when he was enrolled as a student).

       Harvard's FAS has a legitimate interest in ensuring that its students do not engage

in sexual and gender-based misconduct when they interact with the larger community

beyond the borders of the Harvard campus. It has long taken that interest seriously, and

has enacted policies that reflect its values about Harvard students' responsibilities in that

larger community. There is nothing in the University Policy that prohibits FAS's

decision to hold its students to such standards. Plaintiff's suggestion that the FAS Policy

is somehow unauthorized or otherwise invalid is baseless.

C.     Plaintiff Has Not Alleged a Breach of the FAS Policy.

       As explained above, the plain language of the policies attached to the Complaint

make crystal clear that it is the FAS Policy, not the University Policy, that governs the

investigation of Plaintiff's alleged off-campus sexual misconduct in this case. Plaintiff's

Complaint has not alleged—nor can it plausibly allege—that Harvard has breached that

FAS Policy in any way. For that reason, Plaintiff's claims for breach of contract cannot




                                              11
survive. Young, 717 F,3d at 229 & n.1 (affirming dismissal of breach of contract claim

where allegations are inconsistent with attached written instrument); see also Pemberton

v. Nationstar Mortgage LLC, 331 F. Supp. 3d 1018, 1038 (C.D. Cal. 2018) (dismissing

breach of contract claim where allegations are contradicted by the language of attached

documents).

D.     The Complaint Does Not State a Claim for Breach of the Covenant of Good
       Faith and Fair Dealing.

       For similar reasons, the Complaint fails to contain allegations sufficient to support

Plaintiff's claim for breach of the covenant of good faith and fair dealing. "The covenant

may not . . . be invoked to create rights and duties not otherwise provided for in the

existing contractual relationship, as the purpose of the covenant is to guarantee that the

parties remain faithful to the intended and agreed expectations of the parties in their

performance. Accordingly, '[t]he requirement of good faith performance

is...circumscribed by the obligations in the contract.'" Doe v. W. New England Univ., 228

F. Supp. 3d 154, 180–81 (D. Mass. 2017), citing Speakman v. Allmerica Fin. Life Ins.,

367 F. Supp. 2d 122, 132 (D. Mass. 2005). Plaintiff's failure to identify any breach of the

obligations set forth in the applicable FAS Policy necessarily means that Plaintiff cannot

succeed on a claim concerning the "manner of performance" of those obligations. Id.

(citing Uno Rests., Inc. v. Bos. Kenmore Realty Corp., 441 Mass. 376 (2004)); see also

Eigerman v. Putnam Investments, Inc., 450 Mass. 281, 285-90 (2007) (affirming

dismissal of complaint where unambiguous contract foreclosed plaintiff's claims for

breach of contract and breach of the implied covenant of good faith and fair dealing).

       Moreover, even if the allegations in the Complaint were sufficient to make out a

claim for breach of contract (and they are not), the Complaint lacks any factual



                                             12
allegations supporting Harvard's "bad faith" in breaching its policies. Allegations

purporting to describe a breach of contract claim, without allegations supporting a claim

of bad faith, are not enough to support a claim for breach of the implied covenant of good

faith and fair dealing. Cf. Equip. & Sys. For Indus., Inc. v. Northmeadows Const. Co., 59

Mass. App. Ct. 931, 932 (2003) ("As to the claim for breach of implied covenant of good

faith and fair dealing, there is nothing in the complaint from which one might draw the

reasonable inference that the refusal to sign was done in bad faith. Even assuming that

the refusal to sign might permit an inference that there was a breach of contract, that fact

alone would not permit an inference of a breach of an implied contract of good faith and

fair dealing, implicating a dishonest purpose, consciousness of wrong, or ill will in the

nature of fraud.").

       Here, Plaintiff's Complaint contains no factual allegations relating to bad faith; it

just baldly asserts that Harvard's investigation being conducted in bad faith. See

Complaint ¶ 48. The mere statement that Harvard acted "in bad faith" is a legal

conclusion unsupported by the necessary factual allegations to survive a motion to

dismiss. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007).

E.     Plaintiff Has Not Alleged that the FAS Policy is Ambiguous, and Regardless
       Any Objection Relating to Harvard's Application of the "University
       Procedures" Is Moot.

       Harvard acknowledges that, at the December 11, 2018, hearing on Plaintiff's

Motion for a Temporary Restraining Order and Preliminary Injunction, the Court

questioned whether Section III of the FAS's Policy was sufficiently clear regarding the

authority of the FAS Administrative Board (the "Ad Board") to refer this matter to

Harvard's Office for Gender-Based Dispute Resolution ("ODR") for investigation. The




                                             13
Court noted that Section III of the FAS Policy states that an ODR investigation based on

such a referral is to be conducted "in accordance with the University Procedures and the

jurisdictional guidelines described in this Policy." See Complaint at Ex. 2., p. 7. The

Court questioned whether the reference to "jurisdictional guidelines described in this

Policy" could be interpreted to refer to the "Jurisdiction" provision set forth in the

University Policy. Id.

       As an initial matter, Harvard respectfully submits that the FAS Policy language

from Section III referenced here is not ambiguous on this point. The relevant language

from Section III references "this Policy," a term which is expressly defined elsewhere in

the FAS Policy as referring to the FAS Sexual and Gender-Based Harassment Policy.

See Complaint at Exhibit 2, p. 3. Harvard's Sexual and Gender-Based Harassment

Policy, by contrast, is defined throughout the FAS Policy as the "University Policy." See

id. at Exhibit 2, p. 2. This distinction between the two terms is maintained throughout the

FAS Policy and is clear in Section III, the provision at issue here. Indeed, permissive

referral of "other sexual misconduct" to ODR for investigation would be meaningless if

"the jurisdictional guidelines described in this Policy" referred to the "jurisdiction"

provision set forth in the University Policy. This is so because all investigations of

sexual and gender-based harassment that fall within the jurisdiction of University Policy

are already required to be referred to ODR for investigation.

       Regardless, even if there were an ambiguity here, it would not be sufficient to

avoid a dismissal of Plaintiff's claims. Critically, nowhere in the Complaint does Plaintiff

assert that an alleged breach occurred due to FAS's decision to refer the matter to ODR in

accordance with the University Procedures rather than to conduct its own investigation




                                              14
independent of ODR. To the contrary, Plaintiff asserts in his Complaint that FAS lacks

any authority to conduct any investigation into the alleged sexual assault. See Complaint

¶¶ 3, 7, 26, 31, 39-40, 48. Thus, according to the Plaintiff, it is of no matter whether the

investigation is to be conducted by the FAS Ad Board or by ODR: either investigation is

allegedly invalid and amounts to a breach of Harvard policies. But as explained above,

that alleged breach is belied by the plain language of the policies attached to the

Complaint. Accordingly, Plaintiff's claims must be dismissed.

       Finally, Harvard notes that even if FAS's referral of this matter to ODR were at

issue here (and it is not), that issue has now been mooted. Specifically, Harvard has

formally notified Plaintiff that FAS will only refer the matter to ODR for investigation if

Plaintiff expressly consents to such a referral. See DE 24 (Status Report). In the absence

of such consent, the FAS Ad Board will simply proceed with the investigation of

Plaintiff's alleged off-campus sexual misconduct in a manner that is consistent with its

own published rules and procedures. Id. That approach is authorized under the terms of

the FAS Policy. See Complaint at Ex. 2, p. 7 (stating that FAS "may" refer the matter to

ODR for investigation, but not mandating such referral). Accordingly, the claim that

Harvard has somehow breached its contractual obligations to the Plaintiff by referring the

matter to ODR for investigation rather than having the investigation conducted by the

FAS Ad Board is unasserted in the Complaint, meritless in any event, and rendered moot.

Doe v. Brown University, 896 F.3d 127, 129 (1st Cir. 2018) (where alleged sexual assault

did not arise under Title IX, university notified alleged victim that she could submit a

complaint alleging violations of University's separate Code of Conduct).




                                             15
                                        IV
                                    CONCLUSION

       For all the foregoing reasons, Defendant respectfully requests that its Motion to

Dismiss be granted and that the Plaintiff's Complaint in this action be dismissed with

prejudice.

                                             Respectfully submitted,

                                             /s/ Daniel J. Cloherty
                                             Daniel J. Cloherty, BBO #565772
                                             dcloherty@toddweld.com
                                             Victoria L. Steinberg, BBO #666482
                                             vsteinberg@toddweld.com
                                             Alycia Kennedy, BBO #688801
                                             akennedy@toddweld.com
                                             TODD & WELD LLP
                                             One Federal Street
                                             Boston, MA 02110
                                             Telephone:      (617) 720-2626
                                             Facsimile:      (617) 227-5777

                                             Attorneys for Defendant President and
                                             Fellows of Harvard College


Dated: December 19, 2018




                                            16
                             CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as nonregistered participants on

December 19, 2018.


                                               /s/ Daniel J. Cloherty
                                               Daniel J. Cloherty




                                             17
